﻿I should first like to greet you,
Sir, and to wish you a successful term as President of the
General Assembly. I am also happy to inform the Assembly
that I come here today from Bosnia, where there is no
killing any more. I make both of these statements with
great satisfaction.
Allow me now to deliver a less optimistic page of my
address. While flying to New York the day before
yesterday I read an article published in a prominent
American newspaper that dealt with the provision of the
Bosnian army with arms during the war. The author of the
article does not say so explicitly, but he implies that
everything that is Muslim smells of terrorism. For him, it
seems it is enough to have a Muslim name and to wear
a beard to be suspicious. The writer also mentions a
number of people. Their only fault is that they helped the
Bosnian army to obtain some arms during the war. Today,
there are more than a billion Muslims world wide. I do
not know in whose interest it is, in this or similar articles,
to push them into the embrace of the extremists.
Our country and people went through hell. The
world deemed that it had the right to impose an arms
embargo; we believed that we had the right to self-
defence. In a competition between those two rights, we
believed, and we still believe, that our right was greater.
Therefore, I am not going to apologize to anyone for our
having done everything possible to secure arms in order
to survive. On the contrary, I pay tribute to all brave
people, and express my gratitude to all of the friendly
countries that assisted us during the war. That page of our
history is over, and we are turning to a new one: Peace.
I thank the United States of America for starting the
initiative for peace and for making efforts, together with
other countries, to strengthen this fragile and complex
peace.
We are a small country, and we must pursue an
open and honest policy. Secret diplomacy and double
games are privileges of the mighty. For this and many
other reasons, among which is also the aforementioned
article, I should like to reiterate some facts and our
objectives.


Bosnia and Herzegovina is possible only as a
democratic State of three equal nations and of free citizens.
We accept this fundamental provision of the Dayton Peace
Agreement, with all of its consequences. That is, the well-
known formula: one State, two entities, three nations.
It is often considered that the Dayton Agreement is not
good enough. It is good because it has stopped the killing
in Bosnia and Herzegovina and because a better plan does
not exist. Its main deficiency is not in it, but in its
implementation. All of the bad aspects of the Agreement
could be improved if it were completely and consistently
implemented. Unfortunately, this is not the case. According
to the provisions of the Agreement, “Herceg-Bosna”,
established as a parallel State during the war, should cease
to exist. But it still exists and impedes the building up of
the Federation of Bosnia and Herzegovina.
The Dayton peace accord provides that the second
entity, the Republika Srpska, should facilitate the return to
their homes of more than half a million Bosniaks and
Croats who have been expelled. This is not happening;
rather, expulsions are continuing.
Generally speaking, the problem of the Dayton Peace
Agreement lies in its selective, that is, partial
implementation. The Serbs, for instance, like paragraph 2
of Annex 4, which mentions the Republika Srpska, yet they
do not like Annex 7, which demands the return of people
who have been expelled. They accept the first provision and
reject the second one. The world, and above all, the Contact
Group members, should tell them explicitly that the Dayton
accord is a whole. If there is no return of the expelled
people, there is no Republika Srpska. Otherwise, the
Dayton Agreement will grow from a small and bearable
injustice into a huge and intolerable injustice — and an
intolerable injustice leads to new conflict.
The provisions of the Dayton Agreement stipulate that
there should be respect for human rights but, nevertheless,
human rights are being violated more or less throughout the
entire territory.
The September elections and the pre-election campaign
offered an opportunity to test this in a very effective
manner. Conditions are particularly bad in this regard in the
territory of Republika Srpska. For the people from the
Federation, neither before nor during the elections was there
freedom of movement, or it was very limited; and only
Serbian political parties could act. Moreover, the electoral
boards that registered the voters and counted the ballots
consisted in all cases of only one nation and, very often,
one party.
With regard to free media, significant progress has
been achieved only in the territory of the legal Bosnian
Government, where a large number of independent
newspapers and magazines, 40 radio stations, and 12
television stations operate. During the last 50 days of the
pre-election period, the ruling party had only one-tenth of
the allotted time available at prime time on the State
television station, Television of Bosnia and Herzegovina,
from 8 p.m. to 12 p.m., while opposition parties had nine-
tenths of the allotted time at their disposal. The
Government also granted preliminary approval to the
Open Broadcasting Network and stands ready to extend
this approval on the condition that the Open Broadcasting
Network covers the entire territory of Bosnia and
Herzegovina and is open to all the political tendencies,
left and right.
The issue of Brcko will be solved by the main
Arbitrator, Mr. Roberts Owen, an American, since the
Serbian side does not attend the meetings of the
Arbitration Commission. Both parties have presented their
arguments. I wish to emphasize that, in making his
decision, the Arbitrator will not be totally free. He is
bound by respect for the principles of legality and equity,
as explicitly stated in Annex 2, Article V of the Dayton
Agreement.
I will complete this brief analysis of the
implementation of the Dayton Agreement by stating that
the main war criminals, Karadzic´ and Mladic´, are still
free, in spite of Dayton, in spite of the orders of the
Hague Tribunal and in spite of the elementary demands
of justice.
We would like to proclaim the principle of
reconciliation of peoples and nations. Bosnia needs this.
Here, no one advocates the idea of the collective guilt of
a nation. Guilt is always individual, regardless of the
number of perpetrators. But for the people to be absolved
and for the road towards reconciliation to be open, the
criminals must be punished. That is why the international
tribunal in the Hague was established, but, as is well
known, neither the chief Prosecutor nor the President of
the Tribunal are satisfied with what the international
community is doing. In vain, they repeatedly indict the
perpetrators and forward the warrants. Even on the issue
of war crimes, the world is seeking some painless middle-
ground solution. When the issue of war crimes like those
committed in Bosnia and Herzegovina comes into
2


question, every compromise is a shameful betrayal of
justice. Unpunished war criminals will continue to poison
the world and ruin its institutions.
Some people in Europe, and in the United States also,
ask whether, after everything that has happened, Bosnia and
Herzegovina is possible. These people either do not know
the facts or are morally corrupt. They do not know that on
the territory of the Serb entity, over half a million people,
40 per cent of the indigenous pre-war population of Bosnia
and Herzegovina, were either killed or expelled, and they
are totally indifferent to this fact. My answer is that if
genocide without punishment is possible, then Bosnia and
Herzegovina is not possible.
So the real question is not whether the people can live
together, it is more concrete and more straightforward: does
a larger nation have the right to expel a smaller nation and
then, under the slogan “we cannot live together”, usurp its
property and demand that these violations be forgotten and
legalized? This is how the question “is Bosnia and
Herzegovina possible?” should be formulated. And for
people of principle and morality, the answer is clear.
Finally, what should the future Government of Bosnia
and Herzegovina do at this crucial and historic moment for
Bosnia and Herzegovina? In my opinion, it should be
constituted as a maximally representative Government
composed of all the relevant political actors in conformity
with the results of the elections, including an opposition
from both entities. It should thereafter proclaim that its
programme consists of at least three points. First, it should
request from all the signatories of the Dayton Peace
Agreement that the Agreement be fully and consistently
implemented. At this moment, all the domestic as well as
international actors, at least verbally, express their support
for this Agreement. The Government should hold them to
their words. International pressure in this regard will be
necessary for a long time.
Secondly, the Government should proclaim the
reconciliation of the peoples and nations on the condition
that war criminals are prosecuted vigorously. And thirdly,
the Government should ensure freedom of the media as a
way to heal the country. The media started the war several
years ago with the unprecedented spread of hatred. The
media can have the same influence in strengthening peace
through spreading tolerance and understanding among the
people. State radio and television were an appropriate
example during the election campaign. The Open
Broadcasting Network could also contribute to this if it is
open to all ideas and all political directions and if it is
regulated by Parliament.
This programme cannot be carried out by the
Government alone. Bosnia and Herzegovina is still a
recovering patient and it needs the world’s support. The
presence of international military forces will be
indispensable for a certain limited period of time, and
economic assistance will be necessary for longer.
Before I conclude, I would like to say a few words
about the United Nations. We support reform of the
United Nations system. The changes are necessary not
only in the Organization but in its psychology as well, if
I may say so. Reform of the Security Council is also
necessary, in conformity with the changes in the world,
and also to ensure a new attitude towards obligations. The
United Nations must not undertake obligations it cannot
carry out. This is impermissible. My people have paid an
infinitely high price for this irresponsibility.
The “safe area” of Srebrenica and its more than
8,000 innocent victims are not the only, but are the
gravest, example of this incomprehensible attitude. We do
not know who is responsible, but we seek reforms which
will ensure that this will never happen again.
Yesterday, in this very building, I signed the
Comprehensive Nuclear-Test-Ban Treaty. We are a small
country, and my signature on that Treaty is not of great
significance. Nevertheless, we want to participate, even if
only symbolically, in everything that is constructive. One
day Bosnia and Herzegovina, through its representative,
will sign a treaty on the suppression of terrorism, and
some other day a treaty on the struggle against drugs and
organized crime. I hope that in future Bosnia and
Herzegovina will join in any activity whose aim is to
confront evil, and that it will continually push the limits
in the direction of good and towards a better and safer
world.






